          Case 1:20-cr-00140-NONE-SKO Document 15 Filed 10/02/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAURA JEAN BERGER
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:20-CR-00140-NONE-SKO
12                                Plaintiff,             STIPULATION TO CONTINUE STATUS
                                                         CONFERENCE AND EXCLUDE TIME;
13                          v.                           FINDINGS AND ORDER
14   BRIAN ZAMORA,                                       DATE: October 7, 2020
                                                         TIME: 1:00 p.m.
15                                Defendant.             COURT: Hon. Sheila K. Oberto
16

17          This case is set for status conference on October 7, 2020. On May 13, 2020, this Court issued

18 General Order 618, which suspends all jury trials in the Eastern District of California “until further

19 notice.” Further, pursuant to General Order 611, this Court’s declaration of judicial emergency under 18

20 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this Court’s

21 judicial emergency, this Court has allowed district judges to continue all criminal matters to a date after
               1
22 May 2, 2021. This and previous General Orders, as well as the declarations of judicial emergency,

23 were entered to address public health concerns related to COVID-19.

24          Although the General Orders and declarations of emergency address the district-wide health

25 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

26 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

27
            1
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00140-NONE-SKO Document 15 Filed 10/02/20 Page 2 of 4


 1 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 2 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 3 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 4 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 5 findings on the record “either orally or in writing”).

 6          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 7 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

 8 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

 9 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

10 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

11 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

12 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

13 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

14          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

15 18 U.S.C. § 3161(h)(7). The Government’s position is that although the Speedy Trial Act does not

16 directly address continuances stemming from pandemics, natural disasters, or other emergencies, this

17 Court has discretion to order a continuance in such circumstances. For example, the Ninth Circuit

18 affirmed a two-week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United

19 States, 644 F.2d 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the

20 trial to proceed. Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001)

21 (citing Furlow to exclude time following the September 11, 2001 terrorist attacks and the resultant

22 public emergency). The coronavirus is posing a similar, albeit more enduring, barrier to the prompt

23 proceedings mandated by the statutory rules.

24          In light of the foregoing, this Court should consider the following case-specific facts in finding

25 excludable delay appropriate in this particular case under the ends-of-justice exception, § 3161(h)(7). 2

26 If continued, this Court should designate a new date for the status conference. United States v. Lewis,

27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
       PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00140-NONE-SKO Document 15 Filed 10/02/20 Page 3 of 4


 1 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial continuance must be “specifically limited in

 2 time”).

 3                                                STIPULATION

 4           Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5 through defendant’s counsel of record, hereby stipulate as follows:

 6           1.     By previous order, this matter was set for status on October 19, 2020.

 7           2.     Due to a change in court calendars and scheduling, the court advanced the status

 8 conference to October 7, 2020.

 9           3.     By this stipulation, the parties now move to continue the status conference until

10 November 18, 2020, and to exclude time between October 7, 2020, and November 18, 2020, under 18

11 U.S.C. § 3161(h)(7)(A), B(iv).

12           4.     The parties agree and stipulate, and request that the Court find the following:

13                  a)      The government has represented that the discovery associated with this case

14           includes investigative reports and lengthy video footage. All of this discovery has been either

15           produced directly to counsel and/or made available for inspection and copying.

16                  b)      Counsel for defendant desires additional time to further review discovery, discuss

17           potential resolution with her client and the government, and investigate and prepare for trial.

18                  c)      Counsel for defendant believes that failure to grant the above-requested

19           continuance would deny her the reasonable time necessary for effective preparation, taking into

20           account the exercise of due diligence.

21                  d)      The government does not object to the continuance.

22                  e)      Based on the above-stated findings, the ends of justice served by continuing the

23           case as requested outweigh the interest of the public and the defendant in a trial within the

24           original date prescribed by the Speedy Trial Act.

25                  f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

26           et seq., within which trial must commence, the time period of October 7, 2020 to November 18,

27           2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) because it

28           results from a continuance granted by the Court at the parties’ request on the basis of the Court’s

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00140-NONE-SKO Document 15 Filed 10/02/20 Page 4 of 4


 1            finding that the ends of justice served by taking such action outweigh the best interest of the

 2            public and the defendant in a speedy trial.

 3            5.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 4 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 5 must commence.

 6            IT IS SO STIPULATED.

 7
      Dated: October 2, 2020                                    MCGREGOR W. SCOTT
 8                                                              United States Attorney
 9
                                                                /s/ LAURA JEAN BERGER
10                                                              LAURA JEAN BERGER
                                                                Assistant United States Attorney
11

12
      Dated: October 2, 2020                                    /s/ CHRISTINA CORCORAN
13                                                              CHRISTINA CORCORAN
14                                                              Counsel for Defendant
                                                                BRIAN ZAMORA
15

16

17

18

19
                                              FINDINGS AND ORDER
20

21 IT IS SO ORDERED.

22
     Dated:        October 2, 2020                                   /s/   Sheila K. Oberto            .
23                                                          UNITED STATES MAGISTRATE JUDGE

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME                 4
      PERIODS UNDER SPEEDY TRIAL ACT
